DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Response to Amendment
Claims 1, 4, 5, 7, 8, 10, 11, 15, 18, and 19 are amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. U.S. Patent Application 2009/0107708 (hereinafter “Takahashi”) and further in view of Ogawa et al. Japanese Patent Document JP 3792445 B2 (hereinafter “Ogawa”).
Regarding claim 1, Takahashi teaches a package substrate (i.e. electronic parts substrate 10)(fig.8), comprising: a substrate core (i.e. center substrate 30)(fig.8); a cavity (i.e. cavity 70B)(fig.8) below the substrate core (implicit) that extends from a surface of a first resist layer (i.e. solder resist layer 36)(fig.8) to a bottom surface of the package substrate (implicit); a first terminal (refer to solder 

    PNG
    media_image1.png
    401
    695
    media_image1.png
    Greyscale

Regarding claim 2, Takahashi and Ogawa teach the package substrate of claim 1, wherein the one or more passive components is one or more capacitor and/or one or more inductor (i.e. Ogawa capacitor 530)(fig.15).
Regarding claim 3, Takahashi and Ogawa teach the package substrate of claim 1, wherein the first terminal and the second terminal are solder terminals (refer to Takahashi solder balls 98 and terminals 82)(fig.8).
Regarding claim 5, Takahashi and Ogawa teach the package substrate of claim 1, further including a first buildup layer (i.e. Takahashi first resin layer 40 below substrate 30)(fig.8) and a second buildup layer (i.e. Takahashi second resin layer 60 below substrate 30)(fig.8) below the substrate core (implicit) and a third buildup layer (i.e. Takahashi first resin layer 40 above substrate 30)(fig.8) and a fourth buildup layer (i.e. Takahashi second resin layer 60 above substrate 30)(fig.8) above the substrate core (implicit).
Regarding claim 6, Takahashi and Ogawa teach the package substrate of claim 1, further including a first resist layer (i.e. Takahashi solder resist layer 36 below substrate 30)(fig.8) and a second resist layer (i.e. Takahashi solder resist layer 66 below substrate 30)(fig.8) below the substrate core 
Regarding claim 7, Takahashi and Ogawa teach the package substrate of claim 1, further including a plurality of through electrodes (refer to Ogawa wiring layers 543 and 544 and through-hole conductors 545)(fig.15) that extend through the substrate core (implicit).
Regarding claim 8, Takahashi teaches a package substrate (i.e. electronic parts substrate 10)(fig.8), comprising: a substrate core (i.e. center substrate 30)(fig.8); a first resist layer (i.e. Takahashi solder resist layer 36 below substrate 30)(fig.8) below the substrate core (implicit); a second resist layer (i.e. Takahashi solder resist layer 66 below substrate 30)(fig.8) below the substrate core (implicit); a first buildup layer (i.e. Takahashi first resin layer 40 below substrate 30)(fig.8) below the substrate core (implicit); a second buildup layer (i.e. Takahashi second resin layer 60 below substrate 30)(fig.8) below the substrate core (implicit); a first conductive terminal (refer to solder balls 98 and terminals 82)(fig.8) in the first resist layer (implicit); and a second conductive terminal (refer to solder balls 98 and terminals 82)(fig.8) in the first resist layer (implicit); a cavity (i.e. cavity 70B)(fig.8) that extends from a surface of a first resist layer (i.e. solder resist layer 36)(fig.8) to a bottom surface of the package substrate (implicit); and one or more components (i.e. semiconductor chip 94)(fig.8) coupled inside the cavity to the first conductive terminal and the second conductive terminal (implicit)(refer to terminals 96)(fig.8), however Takahashi does not teach the first conductive terminal electrically coupled to a first through structure in the substrate core, and the second conductive terminal electrically coupled to a second through structure in the substrate core; and wherein the component is a passive component. However Ogawa teaches the first conductive terminal (i.e. capacitor connection pad 573)(fig.15)(refer also to first terminal in the figure above)(fig.15) electrically coupled to a first through structure (i.e. through-hole conductor 572)(fig.15)(refer also to first structure in the figure above)(fig.15) in the substrate core (implicit), and the second conductive terminal (i.e. capacitor connection pad 573)(fig.15)(refer also to 
Regarding claim 9, Takahashi and Ogawa teach the package substrate of claim 8, wherein the one or more passive components is one or more capacitor and/or one or more inductor (i.e. Ogawa capacitor 530)(fig.15).
Regarding claim 10, Takahashi and Ogawa teach the package substrate of claim 8, wherein the first conductive terminal and the second conductive terminal are solder terminals (refer to Takahashi solder balls 98 and terminals 82)(fig.8).
Regarding claim 12, Takahashi and Ogawa teach the package substrate of claim 8, further including a third buildup layer (i.e. Takahashi first resin layer 40 above substrate 30)(fig.8) and a fourth buildup layer (i.e. Takahashi second resin layer 60 above substrate 30)(fig.8) above the substrate core (implicit).
Regarding claim 13, Takahashi and Ogawa teach the package substrate of claim 8, further including a third resist layer (i.e. Takahashi solder resist layer 66 above substrate 30)(fig.8) above the substrate core (implicit).
Regarding claim 14, Takahashi and Ogawa teach the package substrate of claim 8, further including a plurality of through electrodes (refer to Ogawa wiring layers 543 and 544 and through-hole conductors 545)(fig.15) that extend through the substrate core (implicit).
Regarding claim 15, Takahashi teaches a method, comprising: forming a substrate core (i.e. center substrate 30)(fig.8); forming a cavity (i.e. cavity 70B)(fig.8) below the substrate core (implicit) that extends from a surface of a first resist layer (i.e. solder resist layer 36)(fig.8) to a bottom surface of the package substrate (implicit); forming a first terminal (refer to solder balls 98 and terminals 82)(fig.8) and a second terminal (refer to solder balls 98 and terminals 82)(fig.8) in the first resist layer (implicit); and forming one or more components (i.e. semiconductor chip 94)(fig.8) and coupling the one or more components inside the cavity to the first terminal and the second terminal (implicit)(refer to terminals 96)(fig.8), however Takahashi does not teach the first terminal electrically coupled to a first through structure in the substrate core, and the second terminal electrically coupled to a second through structure in the substrate core; and wherein the component is a passive component. However Ogawa teaches the first terminal (i.e. capacitor connection pad 573)(fig.15)(refer also to first terminal in the figure above)(fig.15) electrically coupled to a first through structure (i.e. through-hole conductor 572)(fig.15)(refer also to first structure in the figure above)(fig.15) in the substrate core (implicit), and the second terminal (i.e. capacitor connection pad 573)(fig.15)(refer also to second terminal in the figure above)(fig.15) electrically coupled to a second through structure (i.e. through-hole conductor 572)(fig.15)(refer also to second structure in the figure above)(fig.15) in the substrate core (implicit); and wherein the component is a passive component (refer to capacitor 130)(fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takahashi to include the passive component of Ogawa to provide the advantage of eliminating noise on the power supply wiring and allowing connections on both sides of the cavity to the passive component, thereby allowing for less area to be used on the chip.
Regarding claim 16, Takahashi and Ogawa teach the method of claim 15, wherein the forming the one or more passive components includes forming one or more capacitor and/or one or more inductor (i.e. Ogawa capacitor 530)(fig.15).
Regarding claim 17, Takahashi and Ogawa teach the method of claim 15, wherein the forming the first terminal and the second terminal in the first resist layer includes forming solder in the first resist layer (refer to Takahashi solder balls 98 and terminals 82)(fig.8).
Regarding claim 19, Takahashi and Ogawa teach the method of claim 15, further including forming a first buildup layer (i.e. Takahashi first resin layer 40 below substrate 30)(fig.8) and a second buildup layer (i.e. Takahashi second resin layer 60 below substrate 30)(fig.8) below the substrate core (implicit) and a third buildup layer (i.e. Takahashi first resin layer 40 above substrate 30)(fig.8) and a fourth buildup layer (i.e. Takahashi second resin layer 60 above substrate 30)(fig.8) above the substrate core (implicit).
Regarding claim 20, Takahashi and Ogawa teach the method of claim 15, further including forming a first resist layer (i.e. Takahashi solder resist layer 36 below substrate 30)(fig.8) and a second resist layer (i.e. Takahashi solder resist layer 66 below substrate 30)(fig.8) below the substrate core (implicit) and a third resist layer (i.e. Takahashi solder resist layer 66 above substrate 30)(fig.8) above the substrate core (implicit).
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Ogawa as applied to claims 1, 8, or 15 above, and further in view of Kurahashi U.S. Patent Application 2017/0372980 (hereinafter “Kurahashi”).
Regarding claim 4, Takahashi and Ogawa teach the package substrate of claim 1, however they do not teach the package substrate further including a plurality of residual pieces of release film on sidewalls of the cavity. However Kurahashi teaches the package substrate further including a plurality of residual pieces of release film on sidewalls of the cavity (refer to residual pieces in the figure below)(fig.1A)(refer also to release film 44)(fig.11B). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the package substrate of Takahashi and Ogawa to include the release film and residual pieces of Kurahashi to provide the 
    PNG
    media_image2.png
    335
    500
    media_image2.png
    Greyscale

Regarding claim 11, Takahashi and Ogawa teach the package substrate of claim 8, however they do not teach the package substrate further including a plurality of residual pieces of release film on sidewalls of the cavity. However Kurahashi teaches the package substrate further including a plurality of residual pieces of release film on sidewalls of the cavity (refer to residual pieces in the figure above)(fig.1A)(refer also to release film 44)(fig.11B). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the package substrate of Takahashi and Ogawa to include the release film and residual pieces of Kurahashi to provide the advantage of cleanly removing the layers where the cavity is to be formed without leaving burrs or broken pieces of the layers.
Regarding claim 18, Takahashi and Ogawa teach the method of claim 15, however they do not teach further including forming a plurality of residual pieces of release film on sidewalls of the cavity. However Kurahashi teaches the method further including forming a plurality of residual pieces of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839